Citation Nr: 1205561	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  10-10 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for idiopathic pulmonary fibrosis, claimed as due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran served on active duty from July 1956 to May 1959.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO, inter alia, denied service connection for idiopathic pulmonary fibrosis.  In a September 2009 rating decision, the previous denial of service connection for idiopathic pulmonary fibrosis was confirmed and continued.  In October 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2010.

In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  In April 2011, the Veteran's representative submitted additional medical evidence directly to the Board followed by a waiver of initial RO consideration of the evidence in June 2011.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

The Veteran has claimed service connection for idiopathic pulmonary fibrosis, due to in-service exposure to ionizing radiation.

At the outset, the Board notes that, in January 2010, the RO made a Formal Finding on the Unavailability of Service Treatment Records, in which it determined that service treatment records are incomplete and unavailable for review due to the fact that the Veteran's records were destroyed in a fire at the National Personnel Records Center in 1973.

The Veteran has provided a copy of a military orders letter of 05-646 dated May 23, 1957 which indicates that the Veteran attended Chemical, Biological, and Radiological training during a temporary duty assignment (TDY) beginning May 24, 1957 at Camp Desert Rock, Las Vegas, Nevada.

In an April 2011 letter, the Veteran's primary care physician, Stephen W. Robinson, MD, stated that the Veteran provided him with a copy of the May 23, 1957 military orders and opined that "it is at least as likely as not that [the Veteran's] military exposure contributed to his interstitial lung disease."

The Board notes that idiopathic pulmonary fibrosis is not a radiogenic disease as defined by regulation.  See 38 C.F.R. §§ 3.309(d)(2) , 3.311(b)(2).  However, 38 C.F.R. § 3.311(b)(4)  provides that if a claim based on alleged radiation exposure is for a disease other than one of those listed in § 3.311(b)(2), VA shall nevertheless consider the claim under the provisions of this section provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.

In light of the private medical statement and military orders submitted by the Veteran, the Board finds that the RO should follow the provisions of 38 C.F.R. § 3.311 as regards development of radiation claims, to include obtaining a dose estimate and referral of the claim to the Undersecretary for Benefits for further consideration of the claim in accordance with 38 C.F.R. § 3.311(c)  (2011), to include requesting an advisory medical opinion from the Under Secretary of Health.

Prior to referral and readjudication of the claim, to ensure that all due process requirements are met and that the record is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1)  (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159 (2011).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Pertinent to the matter of service connection for idiopathic pulmonary fibrosis, on the basis of in-service radiation exposure, the RO should undertake the appropriate steps to be completed in the dose assessment development phase, in accordance with 38 C.F.R. § 3.311(a)(2).  Thereafter, a summary of the case should be referred to the Undersecretary for Benefits for further consideration of the claim in accordance with 38 C.F.R. § 3.311(c)  (2011), to include requesting an advisory medical opinion from the Under Secretary of Health.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim on appeal.

6.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

